                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TENNESSEE
 ______________________________________________________________________________

 JAKE’S BAR AND GRILL, LLC, and
 ANTONIO VITOLO,

              Plaintiffs,
       v.                                                    Case No. 3:21-cv-176

 ISABELLA CASILLAS GUZMAN,

             Defendant.
 ______________________________________________________________________________

     SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR TEMPORARY
    RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
 ______________________________________________________________________________

       Shortly after Plaintiffs filed this lawsuit, the Small Business Association

 released its latest data on the Restaurant Revitalization Fund. This new data

 strongly supports Plaintiffs’ request for an immediate temporary restraining order

 and preliminary injunction. According to SBA, it has already received over 147,000

 applications from “priority” applicants, requesting a total of $29 billion in funds—

 more than is available in the fund. See Small Business Association, Recovery for the

 Smallest Restaurants and Bars: Administrator Guzman Announces Latest

 Application Data Results for the Restaurant Revitalization Fund (May 12, 2021),

 https://www.sba.gov/article/2021/may/12/recovery-smallest-restaurants-bars-

 administrator-guzman-announces-latest-application-data-results.

       Furthermore, SBA’s press release announces that it has already processed

 21,000 applications and disbursed $2.7 billion of the funds. Id. In other words, unless

 this Court issues a temporary restraining order or preliminary injunction, the fund




Case 3:21-cv-00176-TRM-DCP Document 15 Filed 05/12/21 Page 1 of 2 PageID #: 102
 will be entirely depleted before disfavored applicants, like Plaintiffs, ever have a shot

 at this much-needed relief. This Court can fully remedy the blatant equal protection

 violation by immediately ordering Defendant to cease disbursements from the fund

 until this Court can rule on the preliminary injunction motion, and then issuing a

 preliminary injunction requiring SBA to process applications in the order they were

 received, without regard to the race or gender of the applicant.



 Dated May 12, 2021                       WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                          Rick Esenberg (pro hac vice pending)
                                          rick@will-law.org
                                          /s/ Daniel P. Lennington
                                          Daniel P. Lennington (pro hac vice pending)
                                          dan@will-law.org
                                          Luke N. Berg (pro hac vice pending)
                                          luke@will-law.org
                                          330 E. Kilbourn Ave., Suite 725
                                          Milwaukee, WI 53202
                                          Phone: (414) 727-9455
                                          Fax: (414)727-6385


                                          /s/ Matthew J. McClanahan
                                          Matthew J. McClanahan (BPR #036867)
                                          McClanahan & Winston, PC
                                          PO Box 51907
                                          Knoxville, Tennessee 37950
                                          Telephone: (865) 347-3921
                                          Fax: (865) 444-0786
                                          Email: matt@tennadvocate.com

                                          Attorneys for Plaintiffs




                                             2



Case 3:21-cv-00176-TRM-DCP Document 15 Filed 05/12/21 Page 2 of 2 PageID #: 103
